Citation Nr: 1433420	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  07-24 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include depression and anxiety.  

2.  Entitlement to an initial, compensable rating for bilateral hearing loss, prior to September 7, 2011. 

3.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss, from September 7, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to February 1981.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2006 rating decision in which the RO, inter alia, denied service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety (characterized as depression); but granted service connection and assigned an initial 0 percent (noncompensable) rating for bilateral hearing loss, effective May 12, 2005.  

In December 2010 and January 2014, the claims on appeal were remanded for further development, to include additional development of the evidence.  

In February 2012, the RO assigned a 20 percent rating for bilateral hearing loss, effective September 7, 2011.  However, because higher ratings are assignable before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized that portion of the appeal involving evaluation of hearing loss and encompassing both matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999)  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

For reasons expressed below, the claims on appeal are, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.  


REMAND

Although the Board regrets the additional delay, review of the claims file reveals that further AOJ action in this appeal is warranted.  

With respect to the Veteran's claim for service connection for an acquired psychiatric disability, the Veteran contends that she incurred an acquired psychiatric disorder, to include depression and anxiety, during active service.  Specifically, she reports feeling threatened by her roommates into remaining silent when they allowed men in their shared bedroom.  She further contends that her depression is related to her other service-connected disabilities.  

The Veteran's service treatment records dated July 1980 document mild depression secondary to family and marriage problems.  Her February 1981 report of medical history indicates that she separated from service due to pregnancy and a psychological reaction to the pregnancy.  This evidence suggests an in-service injury.  

VA treatment records dated in January 2002 note an assessment of depression, related to multiple sclerosis diagnosis, and acute anxiety attacks.  The Veteran underwent a psychiatric VA examination in August 2007.  The examiner diagnosed depressive disorder, not otherwise specified.  VA treatment records dated in November 2007 document diagnoses of anxiety state, not otherwise specified, and moderate recurrent depressive disorder.  This evidence goes to the question of whether the Veteran has the currently claimed disability.  

Thus, with respect to the Veteran's psychiatric disability, the remaining question is whether there exists a medical nexus between such disability and her military service.  The August 2007 examiner opined that the Veteran's depressive symptoms are less likely than not a result of or caused by her military experience.  In support of this determination, the examiner cited the Veteran's stressful living situation in service, loss of her home in a fire in 2005, and other family stressors, including the death of her father.  The examiner noted that beginning in 2002, the Veteran's depression was noted to be related to her multiple sclerosis diagnosis.  The Board notes, however, that the examiner did not address the Veteran's anxiety symptoms and prior diagnosis, nor did he address whether any current psychiatric disability was caused or is aggravated by any service-connected disability(ies).  

Under these circumstances, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by a clearly stated rationale-would be helpful in resolving the claim for service connection for an acquired psychiatric disorder, to include depression and anxiety.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board emphasizes that the Veteran's failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Additionally, with respect to the claims for higher ratings for bilateral hearing loss, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, in the January 2014, the Board sought to obtain updated VA treatment records from the VA Medical Center (VAMC) in Houston, Texas, and the VA clinic in Lufkin, Texas.  Updated VA treatment records were associated with the claims file in April 2014.  

A review of these records reveals that the Veteran underwent audiology evaluations in July 2006, August 2007, February 2008, October 2010, December 2010, February 2011, September 2011, and May 2012.  Each pertinent record references a scanned or electronic audiogram; unfortunately, the specific results of each such audiogram have not been associated with the Veteran's claims file.  The actual, cited audiograms reflecting audiometric testing results are needed to evaluate the matters of higher ratings for bilateral hearing loss.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the AOJ should obtain all records of pertinent treatment from the Houston VAMC for the Veteran, to include the above-mentioned electronic audiograms, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

While these matters are on remand, to ensure that all due process requirements are met and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication.  The AOJ should specifically consider whether any, or any further staged rating of the Veteran's bilateral hearing loss disability, pursuant to Fenderson, supra, is warranted.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Houston VAMC-and any associated facility(ies), to include the VA Clinic in Lufkin, Texas-the Veteran's electronic audiograms dated July 2006, August 2007, February 2008, October 2010, December 2010, February 2011, September 2011, and May 2012, documenting audiometric testing results.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify all current psychiatric disability(ies), as well as those validly reflected in the record-to include documented depression and anxiety.  If any previously documented diagnosis is not deemed not valid, or if the previously diagnosed disability has resolved, the examiner should clearly so state and explain such conclusion.

Then, with respect each diagnosed disability, the examiner should render an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed psychiatric disability had its onset in or is otherwise medically related to service-to particularly include the in-service notations of depression and psychiatric reaction to pregnancy as well as the Veteran's contentions related to her threatening roommates.  

If the examiner concludes that the diagnosed psychiatric disability is not medically related to service, he or she should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected disability(ies), to include bilateral hearing loss, tinnitus, lumbar spondylosis with kyphosis, left knee instability and osteoarthritis, right knee osteoarthritis, left hip bursitis, right hip bursitis, and/or left knee scars.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In rendering the requested opinion(s), the examiner must consider and discuss the Veteran's documented medical history along with her lay assertions.  

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority-to include, with respect to the higher rating claims, whether any, or any further staged rating, pursuant to Fenderson, supra, is warranted.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


